Citation Nr: 0520450	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a psychotic disorder, an anxiety disorder, a 
depressive disorder and dyssomnia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to December 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claim for service 
connection for a psychiatric disorder not otherwise 
specified, to include a psychotic disorder, an anxiety 
disorder and dyssomnia (sleep disorder).  In April 2002, the 
veteran filed a substantive appeal and elected a hearing via 
teleconference, at a local VA office before a Veterans' Law 
Judge of the Board.  That hearing was held and the transcript 
of the hearing is of record.  The case was forwarded to the 
Board for its appellate review.  

In October 2002, the Board ordered further development of the 
case. Thereafter, it was sent to the Board's Evidence 
Development Unit, to undertake the requested development.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  In light of 
the Federal Circuit Court's decision and other policy 
considerations, the Board REMANDED the case to the RO to 
complete development of the claim.  As explained below, it is 
apparent that that development has not been completed to the 
extent possible. 
  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect that the veteran experienced 
dyssomnia or problems sleeping during service.  Upon a March 
1992 separation examination, he indicated that he had 
frequent trouble sleeping.  The service medical records do 
not show treatment for or a diagnosis of a psychiatric 
disorder.

The service personnel records reveal multiple incidents of 
disciplinary action due to unsatisfactory performance, to 
include: suspension; reduction in rank, and reprimands for 
failure to uphold financial responsibilities, unexcused 
absences and disobeying a lawful order.  Additionally, the 
veteran was involved in two motor vehicle accidents while 
driving under the influence and in one instance he drove with 
a suspended license.  Service medical and personnel records 
show a history of alcohol abuse and treatment for substance 
abuse.  A February 1990 service medical record includes a 
diagnosis of ETOH (alcohol) abuse.  A service personnel 
record dated in May 1992 indicates that the veteran was 
separated early from service due to unsatisfactory 
performance.     

A November 1992 VA examination report includes a diagnosis of 
depressive disorder, not otherwise specified, and a global 
assessment of functioning (GAF) score of 65.  An August 2000 
post-service VA medical report shows a diagnosis of dyssomnia 
secondary to depression.  A VA examination report dated in 
February 2001, includes multiple diagnoses, to include a 
psychotic disorder, an anxiety disorder, a depressive 
disorder, dyssomnia, cannabis abuse and a history of being 
abused as a child.  The veteran was assigned a GAF score of 
40.  A  February 2001 VA examination resulted in a diagnosis 
of a psychotic disorder, rule out substance induced.  Other 
diagnoses included in the post-service medical records are: 
unspecified drug dependence; a history of schizophrenia; 
alcohol abuse, unspecified drinking behavior, and post 
traumatic stress disorder (PTSD). 

At a hearing held in July 2002, the veteran testified that 
there were relevant VA medical reports for treatment received 
in 1992.  A search for reports relating to psychiatric 
treatment received in 1992, was unsuccessful.  The RO was 
informed that no records were found for the period requested.  

In January 2003 the RO scheduled a VA psychiatric 
examination.  The veteran failed to report for this 
examination.  A June 2003 letter informed him informed that 
additional evidence was needed in support of his claim.  The 
letter was returned as undeliverable.  On November 2003 the 
veteran was mailed a copy of a supplemental statement of the 
case (SSOC).  The correspondence was returned as 
undeliverable.  In a December 2003 letter, the veteran was 
notified that his appeal had been certified to the Board, and 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  This letter was also returned as undeliverable.  
An RO note dated in January 2004 reflects that the RO did not 
have the veteran's current address.  In February 2004 the 
veteran contacted the RO to inform him of his new address.  
  
In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case (SOC) and sent a Claims Assistance Act 
(VCAA) letter prior to the issuance of the June 2001 rating 
decision, and the appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim 
for service connection, all of the duties to notify the 
veteran under VCAA were not met, to include being informed of 
the evidence that the veteran was responsible for furnishing 
himself following the certification of his case to the Board 
and the need to supply any medical records regarding 
psychiatric treatment received in 1992.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  In order to comply under 
the VCAA, the veteran must be notified as to what he must 
show to prevail in this claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  Id.  
The June 2003 letter, the November 2003 SSOC and the December 
2003 letter, were returned as undeliverable.  Moreover, it is 
apparent that the veteran never received the August 2003 
Board remand, or the subsequently sent notice of the 
scheduled VA psychiatric examination.  

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."  There is evidence that the 
veteran's address has changed.  To the extent that the 
veteran has changed addresses without informing VA, it is 
well established that it is the claimant's responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  However, in this case, while the veteran failed to 
timely submit a change of address form, he did contact the RO 
on February 2004 the to inform him of his new address.  

In view of the foregoing, it is the Board's judgment that the 
RO should confirm the veteran's current address, ensure 
compliance with the duty to notify and assist provisions of 
VCAA and afford the veteran another opportunity to report for 
a VA compensation examination for the purpose of determining 
the nature and etiology of any current psychiatric disability 
that may be present.

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App.  517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include undergoing any procedure deemed necessary to address 
the causal question at hand.  38 C.F.R. §§ 3.158, 3.655 
(2004). 




Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should ascertain the veteran's 
current address, review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for a 
psychiatric disorder, of the impact of 
the notification requirements on his 
claim.
 
2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination for the 
purpose of determining the nature, 
etiology and approximate onset date of any 
current psychiatric disability that may 
currently be present.
 
The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed, to include the service and 
post-service personnel records, service 
medical and post-service medical records.  

Following a review of all of the relevant 
evidence in the claims file, to include 
the service medical records and post-
service medical and psychiatric records; 
obtaining a history from the veteran, the 
mental status examination, and any tests 
that are deemed necessary, the 
psychiatrist  is requested to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disability currently 
present began during service or are 
otherwise linked to any incident of 
active duty (e.g., trauma).  
 
The clinician is also requested to provide 
a rationale for any opinion expressed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a psychiatric 
disorder with consideration of all of the 
evidence obtained since the issuance of 
the SOC issued in April 2002.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2002 
SOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


